Citation Nr: 1437751	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-08 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed left foot disorder, including as secondary to the residuals of right foot laceration with ankylosis of the middle toe and neuropathy.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, including as secondary to residuals of right foot laceration with ankylosis of the middle toe and neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO in St. Petersburg, Florida.  

The case came to the Board from the RO in Newark, New Jersey.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he developed a left foot disorder and a psychiatric disorder as a result of his service-connected right foot disability.  A review of the record indicates that additional development as to these claims is necessary.

First, with regard to the left foot, the Veteran was afforded a VA examination for his feet in September 2009 when he reported that he cut his right foot on a bottle in service and required stitches and removal of a pebble from the foot.  He reported having right foot pain until having surgery in 1977 when it resolved.  He told the examiner that he started to have pain in his foot again around 2006.  

The VA examiner diagnosed bilateral metatarsalgia and bilateral plantar fat pad atrophy.  The X-ray studies showed mild degenerative changes in the proximal and distal interphalangeal joints of the second through fifth toes and a healed fracture deformity at the base of the fifth metatarsal of the right foot.  

The VA examiner did not provide an opinion as to whether the claimed left foot disorder was caused or aggravated by the service-connected right foot laceration.  

Another examination of the right foot was completed in May 2011, when it was noted that the Veteran's subjective right foot symptoms were disproportionate to any objective findings.  

Another May 2011 examination of the joints attributed the Veteran's altered gait noted at the September 2009 examination, to bilateral fifth metatarsophalangeal joint pain that was noted to be unrelated to his service-connected right foot injury.

To the extent that the Veteran's private physician related his bilateral foot pain to his service-connected injury, there is no indication that this physician reviewed relevant service treatment  records or provided a rationale for his conclusion.  Additionally, there are no medical records from this provider in the claims file.  

Thus, additional examination is necessary to determine whether the Veteran's service-connected right foot disability caused or aggravated the claimed left foot disorder.  Additionally,  copies of any private treatment records should be obtained.

Similarly, with respect to the claimed major depressive disorder, a VA examiner in September 2009 and the Veteran's private therapist related his mental disorder to his right foot pain as well as left foot pain and pain involving the hip and back that they asserted was all related to the service-connected right foot injury.  

There is no showing that either provider examined the Veteran's feet in order to determine the source of his claimed pain.  Indeed, in an August 2010 supplemental opinion, the VA psychologist noted that actual medical records and medical history did not indicate that the Veteran's right foot pain was necessarily related to the injury in service and that the relationship of his psychiatric disorder to his service connected right foot disability was dependent on whether an independent medical evaluation would establish that the service-connected injury was the actual source of the Veteran's current pain.  

Thus, the question of whether the Veteran's psychiatric disorder was caused or aggravated by the service-connected residuals of right foot laceration turns on whether that disability is the source of his current foot pain.  

Since the evidence is insufficient to make this determination, especially given the admitted lack of continuity of symptoms, additional examination of the Veteran's feet is also necessary in order for a medical opinion to be secured as to extent of the service-connected right foot disability.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify any treatment received for his foot disability and that he provide appropriate releases to enable VA to request these records, including specifically records from the medical providers who have opined as to the etiology the claimed foot disorder.  

If the Veteran provides appropriate releases, all steps reasonably necessary should be taken to obtain his private treatment records.  If records are identified, but cannot be obtained, this should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.  

The Veteran should also be informed that he may submit copies of the records himself or other medical evidence to support his claims.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left foot disorder and the current extent and severity of the service-connected right foot disability.  

After reviewing the entire record, the examiner should opine as to whether  (1) it is at least as likely as not (at least 50 percent likely) that the Veteran's current right foot pain is a manifestation of the service-connected residuals of the right foot laceration with ankylosis of the middle toe and neuropathy and (2) whether it is at least as likely as not that any diagnosed left foot disorder was caused or aggravated (made permanently worse) by the service-connected residuals of right foot laceration with ankylosis of the middle toe and neuropathy.  The examiner must provide a complete rationale for any opinion rendered.  

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



